ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
SBH Services & CORE Construction, JV II       ) ASBCA No. 61714
                                              )
Under Contract No. W912QR-14-C-0001           )

APPEARANCES FOR THE APPELLANT:                   A. Jay Koehler, Esq.
                                                 Derrick L. Haddox, Esq.
                                                  Swanson, Martin & Bell, LLP
                                                  Chicago, IL

APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                  Engineer Chief Trial Attorney
                                                 Brett R. Howard, Esq.
                                                 R. Lauren Horner, Esq.
                                                 James M. Inman, Esq.
                                                  Engineer Trial Attorneys
                                                  U.S. Army Engineer District, Louisville

                              ORDER OF DISMISSAL

       The appellant has moved to dismiss the appeal. Accordingly, it is dismissed
from the Board’s docket with prejudice.

      Dated: August 2, 2022



                                           LAURA EYESTER
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61714, Appeal of SBH Services &
CORE Construction, JV II, rendered in conformance with the Board’s Charter.

       Dated: August 3, 2022



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2